Citation Nr: 0120012	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  98-03 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
service-connected pericarditis currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 



INTRODUCTION

The appellant served on active duty from January 1965 until 
March 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), that rated the 
above claim.

The Board notes that, while the case was in appellate status, 
the RO, in a December 2000 rating, increased the appellant's 
disability evaluation for pericarditis from 10 percent to 30 
percent.  The new rating was effective May 1, 1998.  The 30 
percent rating has remained in force until this time.  It is 
presumed that the appellant is seeking the maximum benefit 
allowed by law and regulation, and, as such, it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


REMAND

Appellate review of the appellant's claim at this time would 
be premature.  In a July 1998 (self-dated July 21, 1998) VA 
Form 9, the appellant requested a hearing before a Member of 
the Board in the District of Columbia.  Simultaneously, in a 
Statement in Support of Claim, the appellant requested a 
local hearing to occur at the RO.  The RO also had of record 
a separate VA Form 9 (self-dated March 23, 1998) in which the 
appellant also requested the hearing to occur at the RO.  In 
August 1998, the appellant clarified his request and stated 
that he desired a "Travel Board hearing before a Member of 
the Board."  This request has not been granted.  
Accordingly, in order to afford the appellant due process the 
case must be remanded to the RO for an appropriate hearing to 
be scheduled.

Therefore, the claim is REMANDED for the following:

The RO shall schedule the appellant for a 
Travel Board hearing in accordance with 
applicable procedures pursuant to CFR § 
20.704.  If prior to the time of the 
hearing he wishes to withdraw the hearing 
request, he should so inform the RO in 
writing.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


